It is indeed a pleasure for me and all the members of my delegation to congratulate you, Sir, on your election to the presidency of the General Assembly at its forty-first session. Your unanimous election testified to this body's recognition of your experience and accomplishments in your illustrious diplomatic career. It also constitutes a well deserved tribute to your country, Bangladesh, which demonstrates exemplary courage in overcoming the obstacles to rapid development and modernization. Maldives is especially pleased to see you presiding over this session because of the fraternal relations that exist between our two peoples. Our shared involvement in international and regional co-operation activities and the primary role played by your Government and by you personally in the launching of the South Asian Association for Regional Co-operation (SAARC) have a special meaning for us. We are confident that you are amply qualified to guide the deliberations of the Assembly to a successful conclusion.
My delegation would like also to associate itself with previous speakers who have expressed their admiration for the able manner in which your predecessor, His Excellency Mr. Jaime de Pinies, discharged his duties as President of the General Assembly at its fortieth session. With his outstandingly rich background in United Nations affairs, the remarkable leadership shown by Ambassador de Pinies surpassed our expectations. His efforts deserve special appreciation.
Last year we commemorated the historic fortieth anniversary session of the General Assembly. In their addresses during that session, Heads of State or Government expressed faith in the United Nations. The Organization has reached maturity, and the President of Maldives, addressing that session, explicitly stated our view of the United Nations. We are aware that the United Nations system is not without shortcomings, but we must not fail to recognize its invaluable contributions to mankind.
The past year has been an eventful one. But despite efforts to contain the tension and the numerous crises that exist between States the world continues to be volatile and turbulent. It is under these threatening circumstances that we are reminded of the indispensable nature of the United Nations. The Secretary-General's wise and meaningful endeavors to defuse explosive situations are most praiseworthy. His annual report on the work of the Organization reveals the extent of his earnest and sincere efforts to deal with pressing, diverse and complex issues. I am firmly devoted to the idea that the role of the United Nations should be strengthened, and I should like to express our appreciation for his dedication to his tasks. What we require at this crucial time is dedication to the noble principles of the Charter, to save succeeding generations from the scourge of war and to create conditions conducive to justice, peace and development. The courage to do so is weakened by self-centered political motives, and each passing year compounds existing obstacles, intensifying, among other things, the East-West rivalry, and enlarging the gap between North and South.
The report of the Group of 18 High-level Intergovernmental Experts which reviewed the efficiency of the administrative and financial functioning of the United Nations has generated a measure of attention and thought. A debate has begun. Maldives believes that the continuation of this process of reflection and reform is essential. We vitally need the United Nations as a strong and constructive force in our increasingly interdependent world. The arms race continues to rage, with some States pouring billions of dollars into their military budgets. So long as a third of the world's population is malnourished and plagued by hunger, disease and ignorance, such wanton expenditure cannot but be vigorously criticized. The Assembly proclaimed 1986 as the International Year of Peace. Yet the year is coming to an and without any practical gains and is sinking into history as nothing more than celebration.
The Geneva summit meeting between the two super-Powers in November last year raised our hopes for the revival of detente, but we were forced to abandon them quickly to face increased tension. As a developing State, we cannot help stressing our concern over the lack of progress in the sphere of arms control, disarmament and detente. We welcome the announced agreement between President Reagan and General-Secretary Gorbachev to meet in Reykjavik, Iceland, next week. Maldives hopes that the two leaders will take into account in their negotiations not only their own national interests but also the vital interests of all the peoples of the world. We are encouraged by the outcome of the recently concluded Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe. We welcome the forthcoming Conference on Security and Co-operation in Europe to be held in Vienna, which will provide an opportunity to continue along this road in the interests of all.
Efforts to protect outer space from the dangers of the arms race should be continued vigorously by the United Nations and through the United Nations. Agreements should be sought and global mechanisms evolved to prevent further proliferation of nuclear weapons. Unless we are able to generate greater political will and assume more shared responsibility on this particular issue now, we fear that our children will be the ones who will suffer the consequences of our own aggressive instincts, which breed nothing but hostility, violence and destruction. In this context, we wish to reiterate that, while we are marking the International Year of Peace, it is important to seek progress in action together with the demonstration of the political will to make our world a safer place.
The establishment of nuclear-weapon-free zones in various regions of the world would, we believe, contribute towards international peace and security. The people of any region have an unquestionable right to determine their priorities and work Over the years, the Palestinian problem has spilled over and disastrously affected the security of the entire Middle East. The General Assembly has reiterated that the crux of the Middle East problem is the question of Palestine. Israel, with its military might, continues to exacerbate the crisis by its occupation of more and more Arab territories. It continues to perpetuate its designed policies of expansionism through the establishment of illegal settlements, in violation of the relevant resolutions of the United Nations He strongly condemn such illegal activities, including acts of aggression against the Arabs, and we urge Israel to withdraw all its forces unconditionally from all the occupied Arab territories. My country firmly believes that there cannot be a just and lasting solution to the Palestine question and to the crisis in the Middle East, unless the inalienable rights of the Palentinians are respected and their homeland returned to than. The Palestinians and the Arabs have repeatedly expressed their readiness to resolve the problem on a just and equitable basis. In this context, we support the call to convene an international conference on the Middle East with the participation of all parties concerned. He urge all of them to enter into negotiations with the genuine intention of seeking permanent and durable peace.
Maldives would extend its support to all initiatives that would restore to the Palestinians their inalienable right to self-determination, national independence and sovereignty and ensure their return to their homeland. He would likewise support all measures aimed at restoring peace to the war-torn and smoldering region of the Middle East.
My delegation is also in favor of all moves that would help to abate the situation in Afghanistan and Kampuchea. He support the call for the withdrawal of all foreign forces from these countries in order to pave the way for the people of these countries to determine their own affairs and exercise their rights without external interference. We wish to place on record our appreciation of the efforts of the Secretary-General in his relentless attempts to end the warring situation both in Afghanistan and in Kampuchea. We are also pleased to see the willingness expressed by the Kampuchean people in their most recent eight-point proposal outlining a constructive framework for a negotiated settlement. The Charter of our Organization provides ample procedures for dealing with international conflicts. Therefore, any suggestion to involve all parties concerned to seek a national reconciliation would fall entirely within the framework of the United Nations Charter.
The Cyprus conflict also has caused untold suffering and misery to its people. This prolonged conflict should be solved urgently with due regard to Cyprus' sovereignty and national integrity. However, we are convinced that such solutions should take into consideration the grievances of both communities on an equal basis. My Government has repeatedly expressed its conviction along similar lines in several other international meetings.
It is now a decade and a half since the General Assembly declared the Indian Ocean as a zone of peace within limits to be determined. Pending the agreement on principles and modalities to implement that Declaration, the rising rivalry among the big Powers for politico-economic gains, coupled with commercial jealousies, has virtually turned the Ocean into an area of confrontation. The presence of all types of instruments of war now poses a security threat to all the States, littoral and hinterland, of the region. We reiterate our support to, and urge all States to facilitate the early convening of, the proposed Colombo Conference and express our appreciation of United Nations efforts in this respect.
Hopes for the reunification of Korea are still dim, despite the continued efforts of the international community. We reiterate our firm conviction that reunification can be achieved only through peaceful dialog and negotiations between the North and the South. My Government feels strongly that interference by other States in the inter-Korean dispute should cease immediately so as to allow them to reach an amicable agreement that will serve the interests of the Korean people itself.
The delegation of Maldives wishes also to stress the importance of reaching a more balanced agreement on Antarctica. The present treaty system which gives special privileges to the consultative parties should consciously be replaced in favor of an equitable arrangement that would recognize Antarctica as a common
heritage of mankind. Antarctica's resources could then be explored and exploited in a way that would benefit all the peoples of the world, with due respect to Antarctica's fragile environment. We feel that the United Nations role should be enhanced in this regard and before the issue drifts out of reach.
The world economy is still in a shamble after the recess that set in at the beginning of this decade. The repercussions of that economic downturn are still grim for the developing countries. Although recovery is taking place at the level of the industrialized countries, its results have not been adequately felt throughout the world. The recovery's stability and sustenance still seem to be in doubt, even for the industrialized countries. Retreat by the developed countries from multilateralism and international co-operation in order to resuscitate economic growth has literally squeezed the economies of the rest. If the present trend of recovery is to be sustained with a broader effort by the world as a whole, protectionism needs to be rolled back and concessional capital flow to the developing countries should be increased beyond present levels, not only to enable them to service their debt - which now stands at the trillion-dollar mark - but also to assist them to reach a level of self-reliance. It is indisputable that a healthy growth in third-world economies is crucial and will remain critical to global economic stability.
A sign which encourages hope for a change issued from the recent Conference of the General Agreement on Tariffs and Trade (GATT) at Punta del Este, and without a doubt has been the most significant event of the year in the field of international trade and economic relations. The importance of the GATT conference lies in the fact that agreement was reached to launch a new general round of trade negotiations to dispel the existing gloom. If the world is to extricate itself from the claws of more economic crises the present unjust structure of the international economic system should be replaced by a new international economic order. The stalled North-South dialog is a clear demonstration of the reluctance of the developed countries to redress the imbalances in the present set-up. In this regard, we welcome the establishment of a non-governmental independent commission of the South for development issues. We are dismayed by the paucity of assistance generated for the least developed countries, despite the Paris Conference and repeated calls for increased contributions. It is also in these circumstances that we feel that South-South co-operation also should be expanded and strengthened.
My country belongs to the group of least developed countries. As a small island developing country, the Maldives faces innumerable and formidable economic difficulties and limitations arising from its small size, remoteness from great market center of the world, constraints in transport and communications, highly limited internal markets, scarcity of natural resources, and dependence on a narrow-based economic structure.
We note with disappointment that the implementation of the Substantial New Program of Action has been extremely slow and urge those responsible to contribute generously to implement it in the remainder of this decade so that the least developed countries can overcome their difficulties and become self-reliant.
My country is endowed with little or no natural resources, except the sea that surrounds the several hundreds of tiny islands. It is this special circumstance of my country and many other small countries that we ask for special attention and assistance. In this regard, we note with satisfaction the steps being taken by the United Nations, specifically by the United Nations Conference on Trade and Development (UNCTAD), to alleviate the problems of island developing countries. We appreciate also the sympathy shown by many other international and regional bodies towards small States and their problems; but sympathy alone will not solve those problems. Bearing in mind those facts, we stress the need for the competent organs of the United Nations system, particularly the United Nations Development Program (UNDP) and other financial institutions, to respond urgently to the specific needs of island developing countries.
We are proud to belong to this Organization and to participate in its activities. In a world teeming with hotbeds of tension, conflict and bloody wars, where mankind is hostage to the awful nuclear arsenals of its own creation, the importance and indispensability of the United Nations cannot be exaggerated. Our Organization certainly has its problems and difficulties, as can be expected. In the words of my President:
"There is no question that it has its problems and difficulties, but with all of them there is ample proof that the world needs the United Nations." We feel that there is no better institutional arrangement than the United Nations to deal with grievances among States of the world. Our firm belief in the constructive role that the United Nations is playing will not be diminished by its failure on some issues caused by the deliberate and often self-center acts of some States.
While we remain convinced of the effective measures that the United Nations continues to take, at the same time we must think of ways and means for further strengthening the Organization and its activities. The valuable services that the United Nations specialized agencies are rendering to mankind cannot be easily described or assessed. As I said in ray statement to the General Assembly in 1984,
the United Nations agencies came into existence not only because the prominent men who created them were wise but also because the services that they envisage and render are directly related to the well-being of mankind, irrespective of race, religion or region.
In conclusion, let me reiterate my Government's firm and sincere support of the United Nations, for this body has now become the only force on earth that can save human civilization and reverse our drift towards nuclear catastrophe.
